IN THE
                            TENTH COURT OF APPEALS

                                    No. 10-10-00195-CV
                                    No. 10-10-00196-CV

GERARDO BAZALDUA,
                                                                   Appellant
    v.

THE STATE OF TEXAS,
                                                                   Appellee



                           From the 54th District Court
                            McLennan County, Texas
                   Trial Court Nos. 1997-662-C2 and 1999-420-C2


                             MEMORANDUM OPINION


         On January 13, 2010, the trial court signed orders in the underlying criminal

cases for the payment of court costs out of Appellant Gerardo Bazaldua’s inmate

account pursuant to Texas Government Code section 501.014. On April 28, Appellant

filed a motion to rescind and dismiss those orders, and the trial court denied the

motions on May 7.1 Appellant filed notices of appeal on May 24.


1The motions asserted, among other things, that the costs had already been collected and paid out of
Appellant’s inmate account.
        A trial court retains plenary power to grant a new trial or to vacate, modify,

correct, or reform a judgment (or an otherwise appealable final order) within thirty

days after the judgment or order is signed. See TEX. R. CIV. P. 329b(d). Appellant’s

April 28 motions were filed after the trial court’s plenary power as to the January 13

orders had expired.

        The notices of appeal must have been filed within 30 days after the January 13

orders were signed, (see TEX. R. APP. P. 26.1(a)), or a motion for extension of time to file

notice of appeal must have been filed within 15 days after the deadline for filing the

notice of appeal. See TEX. R. APP. P. 26.3.

        We notified Appellant in a letter dated June 8, 2010 that his appeals might be

dismissed for want of jurisdiction unless he filed a response within 21 days showing

grounds for continuing the appeals. Appellant has not responded. Nor has he alleged

here or in the trial court that he did not receive notice of the January 13 orders. See TEX.

R. CIV. P. 306a(4).      Appellant’s notices of appeal were untimely to invoke our

jurisdiction in a direct appeal, and these appeals are dismissed for want of jurisdiction.

See TEX. R. APP. P. 42.3(a).


                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
       (Chief Justice Gray dissenting)
Dismissed
Opinion delivered and filed September 1, 2010
[CV06]

Bazaldua v. State                                                                     Page 2